UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6607


WILLIAM LEE JUDY,

                    Plaintiff - Appellant,

             v.

KATHY WILLIAMS, Housing Unit Manager at FCC Petersburg in Petersburg,
VA; IAN CONNER; SEVERAL NAMED BUT UNKNOWN SEARCH TEAM
MEMBERS; NAMED BUT UNKNOWN REGIONAL ADMINISTRATIVE
REMEDY COORDINATOR; NAMED BUT UNKNOWN INSTITUTIONAL
ADMINISTRATIVE REMEDY COORDINATOR; UNITED STATES OF
AMERICA,

                    Defendants - Appellees.


Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Arenda L. Wright Allen, District Judge. (2:16-cv-00345-AWA-LRL)


Submitted: October 23, 2018                                   Decided: October 26, 2018


Before NIEMEYER, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Lee Judy, Appellant Pro Se. Sean Douglas Jansen, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       William Lee Judy appeals the district court’s order denying relief on his complaint

filed pursuant to Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics,

403 U.S. 388 (1971).      We have reviewed the record and find no reversible error.

Accordingly, we grant leave to proceed in forma pauperis and affirm for the reasons

stated by the district court. Judy v. Williams, No. 2:16-cv-00345-AWA-LRL (E.D. Va.

Mar. 29, 2018). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.

                                                                             AFFIRMED




                                            2